     Case: 1:14-cv-00876 Document #: 546 Filed: 08/08/19 Page 1 of 4 PageID #:17123




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ALARM DETECTION SYSTEMS, INC.,

                Plaintiff,                          No. 14 C 876

          v.                                        Judge Thomas M. Durkin

 ORLAND FIRE PROTECTION DISTRICT;
 TYCO INTEGRATED SECURITY, LLC; and
 DUPAGE PUBLIC SAFETY
 COMMUNICATIONS,

                Defendants.

                             MEMORANDUM OPINION AND ORDER

         Prevailing parties Tyco, Orland, and Du-Comm have filed bills of costs. R. 510;

R. 520; R. 529. Alarm Detection opposes the requests in part. R. 534.

I.       Deposition Transcript Copies

         Northern District Local Rule 54.1 limits the per-page cost for deposition

transcript originals at $3.65 and copies at $0.90. Courts interpret this rule to mean

that each party may tax costs for one copy of a transcript at $3.65 per page, and costs

for a second copy at $0.90 per page. See Haroco, Inc. v. Am. Nat. Bank & Tr. Co. of

Chi., 38 F.3d 1429, 1441 (7th Cir. 1994) (“We note that the bank was awarded costs

for only one set of transcripts. . . . Therefore we find that the district court did not

abuse its discretion in finding that the bank obtained original transcripts and

awarding costs at the original transcript rate.”); see also Williams v. Schwarz, 2018

WL 4705558, at *2 (N.D. Ill. Oct. 1, 2018) (“It appears from the record before the

Court that the transcripts for the three depositions in question ‘were the only
  Case: 1:14-cv-00876 Document #: 546 Filed: 08/08/19 Page 2 of 4 PageID #:17123




transcripts provided to [Plaintiff], and therefore are more properly understood as

original transcripts within the meaning of Local Rule 54.1.’” (quoting Pezl v. Amore

Mio, Inc., 2015 WL 2375381, at *2 (N.D. Ill. May 13, 2015))); Temple v. City of

Chicago, 2016 WL 8669630, at *3 (N.D. Ill. July 1, 2016) (“If a deposition transcript

is the only set the prevailing party received for the deponent, then the transcript is

considered an original and may be taxed at the original transcript rate.”).

       Alarm Detection argues that Tyco, Orland, and Du-Comm seek costs for copies

that exceed the $0.90 per-page limit. But the invoices supporting the bills of costs

indicate that the parties received only one copy each. This is considered an original

under Rule 54.1, and per-page costs less than the $3.65 limit are reasonable. The

Court will not decrease Defendants’ requests for the costs of deposition transcripts.

II.    Orland and Du-Comm

       Alarm Detection does not challenge any other costs sought by Orland and Du-

Comm. Therefore, their bills of costs will be granted in full.

III.   Tyco

       Tyco concedes that its costs for deposition transcript rough drafts, court

reporter attendance fees, and expert fees should be reduced by the amounts indicated

in Alarm Detection’s brief. See R. 535 at 1. Therefore, Tyco’s bill will be reduced by

$536.25, $607.00, and $31,833.60, respectively.

       Tyco opposes Alarm Detection’s argument for reduction of fees for expedited

transcripts and video depositions. In its reply brief, Tyco explains that expedited

transcripts were required because in each case the Court had orally ordered action

within seven days or less. See R. 535 at 2. The Court finds these costs to be reasonable.
                                           2
  Case: 1:14-cv-00876 Document #: 546 Filed: 08/08/19 Page 3 of 4 PageID #:17123




See Halo Creative & Design Ltd. v. Comptoir Des Indes Inc., 2018 WL 4742066, at *10

(N.D. Ill. Oct. 2, 2018) (“[M]otions in limine were due only days after the scheduled

depositions and the real time/rough transcripts and expedited delivery were

necessary to prepare the motions.”); Sullivan v. F.E. Moran, Inc., 2018 WL 4515999,

at *3 (N.D. Ill. June 25, 2018) (“In light of the firm fact discovery deadline, and the

motion practice that immediately followed Sullivan’s deposition, this Court would

agree that the expedited costs of the transcript were reasonably necessary and

should be allowed.”).

      Alarm Detection also argues that video recordings of depositions were not

necessary. Deposition video recordings costs may be taxed under 18 U.S.C. § 1920 if

they are reasonable and necessary. See Little v. Mitsubishi Motors N. Am., Inc., 514

F.3d 699, 701-02 (7th Cir. 2008). Some courts have found such costs reasonable and

necessary merely because a witness is on a party’s “will call” or “may call” trial

witness list. See The Medicines Co. v. Mylan Inc., 2017 WL 4882379, at *5 (N.D. Ill.

Oct. 30, 2017) (St. Eve, J.); LG Elecs. U.S.A., Inc. v. Whirlpool Corp., 2011 WL

5008425, at *3 (N.D. Ill. Oct. 20, 2011) (St. Eve, J.). Other courts have found it

unnecessary to video record depositions of witnesses who are within the court’s

subpoena power, and have denied such costs on that basis. See Cascades Computer

Innovation, LLC v. Samsung Elecs. Co., 2016 WL 612792, at *4 (N.D. Ill. Feb. 16,

2016); Intercontinental Great Brands LLC v. Kellogg N.A., 2016 WL 316865, at *2

(N.D. Ill. Jan. 26, 2016) (Kennelly, J.); Merix Pharm. Corp. v. Clinical Supplies

Mgmt., Inc., 106 F. Supp. 3d 927, 943 (N.D. Ill. 2015) (Kennelly, J.); Chi. Bd. Options

Exch., Inc. v. Int’l Sec. Exch., LLC, 2014 WL 125937, at *4 (N.D. Ill. Jan. 14, 2014)
                                          3
  Case: 1:14-cv-00876 Document #: 546 Filed: 08/08/19 Page 4 of 4 PageID #:17123




(Lefkow, J.) (“Given that, as [the plaintiff] asserts, these witnesses were outside of

the court’s subpoena power and [the defendant] did not plan to call them in person at

trial, the court finds that [the plaintiff] established that it was reasonable and

necessary to videotape these depositions and thus to recover costs for so doing.”). The

Court finds that the better standard for determining reasonableness and necessity is

the reach of the Court’s subpoena power. Tyco does not assert that any of the

witnesses in question could not be reached with subpoena. Indeed, some of the

witnesses actually testified live at trial and the recordings were used merely during

opening statements. Tyco has not demonstrated that these costs were reasonably

necessary, so the Court will subtract $5,442.68 in costs for deposition video recordings

from the total.

                                     Conclusion

      For the foregoing reasons, the Court taxes costs against Alarm Detection in the

following amounts:

             $59,261.00 owed to Tyco;

             $17,960.29 owed to Orland; and

             $2,204.70 owed to Du-Comm.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge
Dated: August 8, 2019




                                           4
